Title: To Benjamin Franklin from Sir Edward Newenham, 20 June 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            My Dear Sir—
            Leige 20 June I783-
          
          Hearing that the Irish Parliament will immediatly be dissolved, I am obliged to return to Dublin without having
            the pleasure of paying my respects to you, & Congratulating you, upon the final
            completion of your Glorious Cause—
          I am now at the house of William Augustus Miles Esqr: whose writings have rendered
            Essential services to the Cause of Liberty; he Early & warmly Supported the rights
            and Priviledges of your Excellencys fellow-Subjects in america; he intends to Visit Paris before he
            returns to England, therefore I beg leave to Introduce him to your Excellency, &
            shall consider any Civilities you or your Amiable & Virtuous Grandson Shew him, as
              personaly conferred upon me—
          Wishing you Every happiness that this Life can bestow—I have the Honor to remain, My
            Dr: Sir with the most Sincere Respect & Esteem your Excellencys Most obliged &
            Humble Sert
          
            Edward Newenham
          
          
            PS Lady Newenham & my Son
              have charged me to present their best Respects to your Excellency & your
              Grandson—
          
         
          Addressed: To / His Excellency Doctr:
            Benj: Franklin / Minister Plenipotentiary from / the United States of America / Passy /
            Paris—
        